IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Re: 2016 Judicial Sale of Real-Estate :
by Cameron County Tax Claim Bureau, :
Co-Owner John Floyd Carey, Sr.        :         No. 1315 C.D. 2016
                                      :         Submitted: March 31, 2017
                                      :
Appeal of: John Floyd Carey, Sr.      :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                                FILED: August 16, 2017

             John Carey (Carey) appeals, pro se, from an order of the Court of
Common Pleas of the 59th Judicial District, Cameron County Branch (trial court),
denying his Motion to Recognize Co-owner as Being Confined. For the reasons
set forth below, we affirm.
             The following facts are not in dispute. On September 18, 2015, the
Cameron County Tax Claim Office (Tax Claim Office) subjected Carey’s property
to an upset tax sale. The Tax Claim Office did not receive any bids for Carey’s
property. The Tax Claim Office informed Carey that if he did not satisfy his tax
delinquency before 4:00 p.m. on January 15, 2016, the Tax Claim Office would list
his property at a judicial sale.     In a letter to the Tax Claim Office, dated
March 12, 2016, Carey wrote that he was never notified of the September 18, 2015
upset tax sale. Carey did not satisfy his tax delinquency, and on July 8, 2016,
Carey’s property was sold at a judicial sale.
              Carey filed a Motion to Proceed In Forma Pauperis, which the trial
court granted, and a Motion to Recognize Co-owner as Being Confined, which the
trial court denied on the ground that there was “no cognizable claim for relief . . .
presented in the context of movant’s status as being incarcerated.” (C.R., Item
No. 9.) In his Motion to Recognize Co-owner as Being Confined, Carey appears to
attempt to provide the trial court with documentation to establish that he is
confined in a federal correctional institution in Texas. As for his relief, he only
asks the trial court to provide a simple answer—yes or no—as to whether he is
confined. The Tax Claim Office filed a Petition for Confirmation of Judicial Tax
Sale and Placement of Unsold Property Into Repository (Petition), which the trial
court granted on July 26, 2016. Thereafter, Carey appealed the order that denied
his Motion to Recognize Co-owner as Being Confined, but he did not appeal the
order that confirmed the judicial sale.1
              On appeal, Carey appears to argue that the judicial sale is invalid
because he was “confined” and, therefore, “incapacitated” at the time of the
judicial sale. Carey also argues that the judicial sale violated his constitutional
rights. Finally, Carey appears to argue that he was not given any notice of the
delinquent tax (upset) sale and that the notice of the judicial sale failed to specify
what property would be subject to a judicial sale.
              Our scope of review in tax sale cases is limited to a determination of
whether the trial court abused its discretion, rendered a decision which lacked


       1
        In his notice of appeal, Carey asserts that the trial court should have concluded that he
was “confined” as defined in Pennsylvania Rule of Civil Procedure No. 2051 (Rule 2051), which
provides definitions in the context of incapacitated persons as parties. Rule 2051 defines
“confined” as “legally committed or voluntarily or involuntarily restrained.”



                                               2
supporting evidence, or clearly erred as a matter of law. In re Tax Claim Bureau of
Lehigh Cnty. 2012 Judicial Tax Sale, 107 A.3d 853, 856 n.4 (Pa. Cmwlth.), appeal
denied, 117 A.3d 299 (Pa. 2015). Carey’s argument regarding his motion appears
to suggest that the trial court erred as a matter of law by holding that the motion
had no cognizable claim for relief. We agree with the trial court that this motion
did not provide any cognizable claim for relief. We are not aware of any authority,
nor does Carey provide any, that supports the argument that confinement of a
property owner has any impact on a judicial sale. Moreover, Carey made no such
assertion in his motion. Given the lack of any cognizable form of relief, we cannot
conclude that the trial court erred as a matter of law.
             Carey’s remaining arguments pertain to the judicial sale, and Carey
did not timely appeal the trial court’s July 26, 2016 order that upheld the judicial
sale. By not appealing the order that upheld the judicial sale, Carey has waived
that issue. As a result, we need not address the constitutional or notice arguments.
             Accordingly, we affirm the order of the trial court.




                                 P. KEVIN BROBSON, Judge




                                           3
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Re: 2016 Judicial Sale of Real-Estate :
by Cameron County Tax Claim Bureau, :
Co-Owner John Floyd Carey, Sr.        :   No. 1315 C.D. 2016
                                      :
                                      :
Appeal of: John Floyd Carey, Sr.      :



                                 ORDER


           AND NOW, this 16th day of August, 2017, the order of the Court of
Common Pleas of the 59th Judicial District, Cameron County Branch is
AFFIRMED.




                             P. KEVIN BROBSON, Judge